Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment on 04/14/2022. Claims 1-9 and 11-23 were pending. Claims 1-9, and 11-23 are allowed.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with James I. Bunts (Registration Number 75,578) on 05/27/2022.

The Application has been amended as follows:
3.1.	Amendments to the Claims
1.	(Currently Amended)  A computer-implemented method for a transaction validation node of a blockchain network, the transaction validation node configured to validate transactions and maintain a distributed, decentralised storage of validated transactions, the computer-implemented method comprising:
(i) receiving transactions from the blockchain network;
(ii) validating transactions received from the blockchain network;
(iii) maintaining a distributed, decentralized storage of validated transactions with other transaction validation nodes in the blockchain network; and
(iv) distributing data corresponding to said validated transactions from the transaction validation node to at least one mining node in the blockchain network for mining;
(v) receiving mined data including a block header corresponding to said validated transactions at the transaction validation node from the blockchain network 
(vi) assembling blocks based on said mined data; and
(vii) sending assembled blocks to a storage entity for storing on a blockchain.

REASONS FOR ALLOWANCE
4.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“receiving mined data including a block header corresponding to said validated transactions at the transaction validation node from the blockchain network” 
as stated claims 1. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-9 and 11-23 indicated claims 1-9 and 11-23 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zinder, US 2020/0213132 A1, Electronic resource tracking and storage computer system for distributed blockchain computing system, has processing system has processor which generates blockchain transaction to participant identifier of participant.
Lam, US 2016/0342977 A1, System for performing action on blockchain, has first and second private keys which are hashed so that hierarchy key is generated which is adapted authorize action associated with at least one of first and second blockchains.
Zappier et al. , US 2018/0204213 A1, System for integrating legacy system with blockchain, has processor that automatically updates legacy system with transaction address and transaction identification (ID); [0026-27, 29]: validator nodes
Castinado et al., US 2017/0132630 A1,  System for making p2p payments, has processing device which is configured map alias-token pair to address associated with customer on directory services (ds) block chain; [0176, 179].
Salami et al., US 2017/0345011 A1, Method for updating balance on cryptocurrency and blockchain platforms e.g. bitcoin network, involves updating state on node to state if state transition calculated by validation node matches state transition of another node; [0097].

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446